                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   5:19­cv­00467­BO

JUSTIN J. WHITE,

                        Plaintiff,

v.

                                                         REQUEST FOR ADMISSION
VANCE COUNTY, NORTH
CAROLINA, VANCE COUNTY
SHERIFF’S OFFICE, PETER WHITE,
in his official and individual capacities,
LAWRENCE D. BULLOCK, in his
official and individual capacities,
WELDON WALLACE BULLOCK, in
his official and individual capacities.

                        Defendants.


          Plaintiff Justin J. White requests that Defendant Weldon Wallace Bullock, individually and in

his official capacity as Administrative Director and Criminal Investigations Captain in the Vance

County Sheriff’s Office (VCSO) (“Defendant or Defendant Employer”) admit or deny the following

statement of law. If objection is made, please state the reason for the objection. If denying the matter,

please set forth in detail the reasons why the answering party cannot truthfully admit or deny the

matter.

                     PLAINTIFF'S FIRST SET OF REQUESTS FOR ADMISSIONS

          Justin J. White., by his counsel, submits the following Requests for Admissions to Defendant

Weldon Wallace Bullock. pursuant to FRCivP Rule 36.

                                              INSTRUCTIONS

          If Weldon Wallace Bullock (Hereafter, “Defendant”) fails to respond or object to any request

within 30 days of the service of the Requests, the matter shall be deemed admitted under Rule 36.


              Case 5:19-cv-00467-BO Document 37-1 Filed 08/22/20 Page 1 of 4
       As is more fully set out in Rule 36(a), the Defendant must admit or deny each request, and,

where necessary, specify the parts of each request to which it objects or cannot in good faith admit or

deny. If the Defendant objects to only part of a Request, it must admit or deny the remainder of the

Request. In the event that the Defendant objects to or denies any Request or portion of a Request, the

Defendant must state the reasons for its objection or denial. These Requests shall be deemed continuing

and supplemental answers shall be required if you directly or indirectly obtain further information after

your initial response as provided by FRCivP Rule 26(e). Each Request solicits all information

obtainable by Defendant Bullock from Defendant’s attorneys, investigators, agents, employees and

representatives. If you answer a Request on the basis that you lack sufficient information to respond,

describe any and all efforts you made to inform yourself of the facts and circumstances necessary to

answer or respond.

                                               DEFINITIONS

       1. The word "or" is used herein in its inclusive sense unless the context clearly requires

otherwise.

       2. The term "document" means and includes without limitation all correspondence, memoranda,

certificates, notes, books, manuals, pamphlets, brochures, advertisements, books of account, balance

sheets, financial statements, profit and loss statements, working papers, schedules, diaries, calendars,

logs, time records, equipment records, microfilms, transcripts, recordings, tapes, telexes, telegrams,

files, proposals, bids, offers, contracts, agreements, change orders, worksheets, drawings, blue prints,

designs, specifications, time cards, compilations, graphs, charts, bills, statements, invoices, receipts,

bills of lading, shipping records, confirmations, applications, purchase orders, checks, checkbooks and

other checking records, photographs, formulae, prescriptions, studies, projections, reports, computer

programs, information contained in computer banks, tapes, cards, printouts and drafts to the extent they

differ from the originals, and all other records and papers of any nature whatsoever.




             Case 5:19-cv-00467-BO Document 37-1 Filed 08/22/20 Page 2 of 4
       3. Any reference to a specifically named person, corporation or other entity and any reference

generally to "person" shall include the employees, agents, representatives and other persons acting on

behalf thereof or through whom the referenced person acts. The term "person" means and includes

natural persons, corporations, partnerships, joint ventures, sole proprietorships, associations, trusts,

estates, firms and any other entity.

       4. As used herein, "Plaintiff" means, unless otherwise indicated, Justin J. White.

       5. As used herein, "Defendant", shall be deemed to include Weldon Wallace Bullock, as well as

their agents, attorneys, representatives or any other person acting on their behalf or on behalf of any

one of them

                                       FIRST SET OF ADMISSIONS

       1.      Admit that, at all times relevant to this inquiry, Defendant was serving as the

Administrative Director and Criminal Investigations Captain of the Vance County Sheriff’s Office

(VCSO) (“Defendant or Defendant Employer”).

       2.      Admit that Defendant was ordered by Sheriff White to investigate the Use of Force

claim against Plaintiff after the complaint was filed on October 23, 2018.

       3.      Admit that Defendant’s conclusion was that Plaintiff had used excessive force.

       4.      Admit that Defendant is not, or was not at the time of Plaintiff’s termination, an expert

in Use of Force.

       5.      Admit that, as written, the Basic Law Enforcement Training (BLET) standard Use of

Force Continuum designates that the use of less lethal weapons (OC Pepper Spray, batons, tasers, inter

alia) is an escalation of force beyond “soft touch” techniques.

       6.      Admit that the VCSO Use of Force continuum/policy, at the time of Plaintiff’s

termination, followed the BLET standard Use of Force Continuum/policy.

       7.      Admit that an arm bar, taught as a subject control and arrest technique in BLET, is a

permissible technique for gaining control of an assaultive subject according to VCSO policy.

              Case 5:19-cv-00467-BO Document 37-1 Filed 08/22/20 Page 3 of 4
                                       /s/ Sharika M. Robinson________

                                       SHARIKA M. ROBINSON,
                                       North Carolina Bar No.: 44750
                                       THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                       10230 Berkeley Place Drive, Suite 220
                                       Charlotte, NC 28262
                                       Telephone: (704) 561 6771
                                       Telefax: (704) 561-6773
                                       Counsel for Plaintiff Justin J. White




                                  CERTIFICATE OF SERVICE

I hereby certify that on June 24, 2020, the foregoing was served on the following by electronic mail:



                           Christopher J. Geis (Chris.Geis@wbd-us.com)

                                ATTORNEY FOR DEFENDANTS

                                       /s/ Sharika M. Robinson________

                                       SHARIKA M. ROBINSON,
                                       North Carolina Bar No.: 44750
                                       THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                       10230 Berkeley Place Drive, Suite 220
                                       Charlotte, NC 28262
                                       Telephone: (704) 561 6771
                                       Telefax: (704) 561-6773
                                       Counsel for Plaintiff Justin J. White




         Case 5:19-cv-00467-BO Document 37-1 Filed 08/22/20 Page 4 of 4
